DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1 on 03/21/2022. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Hosokawa teaches a mold for manufacturing a composite material molded product having a cross-sectional shape, including a bent portion and a curved portion in a transverse section (Figure 6, item 5), wherein an entire surface on an outside of the bent portion in the transverse section is a pressed surface (see annotated figure below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6, 7, 9-11, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosokawa (US 10,486,375). 
	Regarding claim 1, Hosokawa teaches a mold for manufacturing a composite material molded product having a cross-sectional shape, including a bent portion and a curved portion in a transverse section (Figure 6, item 5), wherein an entire surface on an outside of the bent portion is a pressed surface (see annotated figure below),  the mold comprising: 
a pressing body (Figure 6, item 14)  that has a pressure molding surface, the pressure molding surface having a shape corresponding to a shape of the pressed surface and the pressing body thermally expanding to press the substrate (Col 9, Ln 34-47, Col 11, Ln 37-60, Col 12, 9-20);
	a mold main body having a cavity to accommodate the substrate and the pressing body, the cavity including an inner surface shape corresponding to a shape other than the pressed surface (Figure 6, item 10), 
in the mold main body, in a state that the pressing body is disposed in the cavity, the laminate is accommodated in a molding space formed between an inner surface of the cavity and an inner surface of the pressing body (Figure 6 and Col 11, Ln 38-61).

Hosokawa teaches utilizing the mold for resin transfer molding, thereby injecting resin into a reinforcing fiber substrate.  



    PNG
    media_image1.png
    472
    858
    media_image1.png
    Greyscale


Hosokawa does not teach utilizing the mold further for heat curing a laminate of prepregs obtained by impregnating a fiber material with a thermosetting resin composition and half curing the thermosetting resin composition. 

A statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. Courts have held that the manner of operating an apparatus or its intended use does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP §§ 2114 and 2173.05(g)). 

	Regarding claim 2, Hosokawa teaches the mold as applied to claim 1, wherein the pressing body includes:
	an expansion core that thermally expands due to heating (Figure 6, item 14 and Col 11, Ln 37-60; Col 12, 9-20);
a pressure distributor that is provided on a side of the composite material molded product with respect to the expansion core and distributes pressing force by the expansion core to the entire pressed surface (Figure 6, item 6 and Col 9, Ln 34-56).

Regarding claim 3, Hosokawa teaches the mold as applied to claim 2, wherein the expansion core has a concavo-convex structure that adjusts pressing force due to thermal expression (Figure 9, item 14 and 114 and Col 12, Ln 9-22).

Regarding claim 4, Hosokawa teaches the mold as applied to claim 2, wherein the expansion core has a thermal expansion coefficient greater than the material of the molds (e.g., “inner mold” or pressure distributor) (Col 13, Ln 8-14).

	Regarding claim 6, Hosokawa teaches the mold as applied to claim 1, wherein the mold main body comprises: 
	a female mold portion provided with the cavity (Figure 6, item 3 and Col 11, Ln 29-52); and
	a lid mold portion that seals the cavity in a state that the laminate and the pressing body are disposed in the cavity of the female mold portion (Figure 6, item 2). 

	Regarding claim 7, Hosokawa teaches the mold as applied to claim 1, wherein the mold main body comprises: 
	a first mold portion having the inner surface shape (Figure 6, item 10 and Col 11, Ln 29-52); and
a second mold portion having a recessed space in which the first mold portion is fitted (Figure 6, item 3), 
	wherein by fitting the first mold portion and the second mold portion, the cavity is formed therebetween (Figure 6) , 
	the pressing body is disposed in the recessed space of the second mold portion so that the pressure molding surface of the pressing body opposes the mold portion (Figure 6, item 14). 

	Regarding claim 9, Hosokawa teaches the mold as applied to claim 1, wherein the mold main body comprises a heater that heats the mold main body (Col 8, Ln 20-25).

	Regarding claim 10, Hosokawa teaches a mold for manufacturing a composite material molded product having a cross-sectional shape, including a bent portion and a curved portion in a transverse section (Figure 6, item 5), the mold comprising: 
a pressing body including:
an expansion core that expands itself (Figure 6, item 14 or Figure 9, item 8 and Col 9, Ln 34-47, Col 11, Ln 37-60, Col 12, 9-20); and
a pressure distributor that is provided on a side of the composite material molded product with respect to the expansion core and that distributes pressing force by the expansion core to an entire pressed surface (Figure 5 and Figure 6, item 6 and Col 9, Ln 34-56), wherein 
in a case that a surface on an inside or outside of the hollow side, the bent portion, or the curved portion in the transverse section is a pressed surface, the pressing body has a pressure molding surface having a shape corresponding to a shape of the pressed surface (Figure 6); and
a mold main body having a cavity to accommodate the substrate and the pressing body, the cavity including an inner surface shape corresponding to a shape other than the pressed surface (Figure 6, item 10), in the mold main body, in a state that the pressing body is disposed in the cavity, the laminate is accommodated in a molding space formed between an inner surface of the cavity and an inner surface of the pressing body (Figure 6 and Col 11, Ln 38-61).

	Regarding claim 11, Hosokawa teaches the mold as applied to claim 1, wherein the expansion core further comprises a pressure hole inherently communicating with an outside of the mold main body and blowing compressed air into the internal space of the expansion core (Figure 5 and Col 9, Ln 34-47). 

Regarding claim 15, Hosokawa teaches the mold as applied to claim 2, wherein the mold main body comprises: 
	a female mold portion provided with the cavity (Figure 6, item 3 and Col 11, Ln 29-52); and
	a lid mold portion that seals the cavity in a state that the laminate and the pressing body are disposed in the cavity of the female mold portion (Figure 6, item 2). 

	Regarding claim 16, Hosokawa teaches the mold as applied to claim 2, wherein the mold main body comprises: 
	a first mold portion having the inner surface shape (Figure 6, item 10 and Col 11, Ln 29-52); and
a second mold portion having a recessed space in which the first mold portion is fitted (Figure 6, item 3), 
	wherein by fitting the first mold portion and the second mold portion, the cavity is formed therebetween (Figure 6) , 
	the pressing body is disposed in the recessed space of the second mold portion so that the pressure molding surface of the pressing body opposes the mold portion (Figure 6, item 14). 

Regarding claim 18, Hosokawa teaches the mold as applied to claim 1, wherein the mold main body comprises a heater that heats the mold main body (Col 8, Ln 20-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 10,486,375), as applied to claim 1 and 2, respectively, in view of Xu (English Translation of CN102806668) and Takano (US 10,773,472). 
	Regarding claim 5, Hosokawa teaches the mold as applied to claim 1.

	Hosokawa does not teach a hollow box located inside the pressing body and is deformable inward accompanying thermal expansion of the pressing body.  

	Xu teaches a process of fiber manufacturing (Abstract) comprising disposing an air bag within a hollow preform and filling the bag with heat-expandable powder that thermally expands, thereby pressing the hollow preform against the mold to provide uniform pressure. 

	Both Hosokawa and Xu teaches a thermally-expanding pressing body for the purpose of applying pressure against fiber substrates. It would have been obvious to one of ordinary skill in the art to substitute the thermally-expanding pressing body of Hosokawa with an air bag comprising heat-expandable powder, a functionally equivalent heat-responsive pressing body. 

	Takano teaches an apparatus for manufacturing a fiber-reinforced plastic molded body, comprising: a core disposed inside a substrate, wherein the core comprises a hollow core block and particulate group inside of a flexible bag (Figure 1 and 2 and Col 10, Ln 7-18). Takano teaches the hollow core block (i.e., hollow box) reduces the weight of the core at the time of molding and improves handleability of the core and pressure transmission (Figure 2c; Col 5, Ln 45-62; and Col 11, Ln 21-28). Takano teaches the hollow core block can be made from aluminum (Col 11, Ln 21-28).  

	Hosokawa in view of Xu and Takano are both drawn to applying pressure to a fiber-reinforced substrate utilizing a particle-filled core. It would have been obvious to one of ordinary skill in the art to incorporate the hollow core block of Takano to reduce the weight of the expansion core of Hosokawa and improve handleability and pressure distribution as taught by Takano. 

	While Hosokawa in view of Xu and Takano does not explicitly teach the hollow box is deformable inward accompanying thermal expansion of the expansion core, given that the aluminum hollow core block of Hosokawa in view of Xu and Takano is identical to the instant metal hollow core, the core block of Hosokawa in view of Xu and Takano would be capable of yielding the same results in response to thermal expansion. 


	Regarding claim 14, Hosokawa teaches the mold as applied to claim 2.

	Hosokawa does not teach a hollow box located inside the pressing body and is deformable inward accompanying thermal expansion of the pressing body.  

	Xu teaches a process of fiber manufacturing (Abstract) comprising disposing an air bag within a hollow preform and filling the bag with heat-expandable powder that thermally expands, thereby pressing the hollow preform against the mold to provide uniform pressure. 

	Both Hosokawa and Xu teaches a thermally-expanding pressing body for the purpose of applying pressure against fiber substrates. It would have been obvious to one of ordinary skill in the art to substitute the thermally-expanding pressing body of Hosokawa with an air bag comprising heat-expandable powder, a functionally equivalent heat-responsive pressing body. 

	Takano teaches an apparatus for manufacturing a fiber-reinforced plastic molded body, comprising: a core disposed inside a substrate, wherein the core comprises a hollow core block and particulate group inside of a flexible bag (Figure 1 and 2 and Col 10, Ln 7-18). Takano teaches the hollow core block (i.e., hollow box) reduces the weight of the core at the time of molding and improves handleability of the core and pressure transmission (Figure 2c; Col 5, Ln 45-62; and Col 11, Ln 21-28). Takano teaches the hollow core block can be made from aluminum (Col 11, Ln 21-28).  

	Hosokawa in view of Xu and Takano are both drawn to applying pressure to a fiber-reinforced substrate utilizing a particle-filled core. It would have been obvious to one of ordinary skill in the art to incorporate the hollow core block of Takano to reduce the weight of the expansion core of Hosokawa and improve handleability and pressure distribution as taught by Takano. 

	While Hosokawa in view of Xu and Takano does not explicitly teach the hollow box is deformable inward accompanying thermal expansion of the expansion core, given that the aluminum hollow core block of Hosokawa in view of Xu and Takano is identical to the instant metal hollow core, the core block of Hosokawa in view of Xu and Takano would be capable of yielding the same results in response to thermal expansion. 

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 10,486,375), as applied to claim 1 and 2, respectively, in view of Shima (English Translation of JP2005288756). 
	Regarding claim 8, Hosokawa teaches the mold as applied to claim 1, wherein a cross section of the composite material molded product is a shape having a plate-shaped main body portion and two flange portions bent in the same direction from both edges of the main body portion (Figure 6, item 30 and Col 9, Ln 34-56).

Hosokawa does not teach the pressing body has an outer surface shape corresponding to a shape of the pressed surface between the two flange portions and the main body portion. 

Shima teaches a process of shaping a fiber-reinforced substrate, comprising a step of disposing a C-shaped substrate into an outer mold and disposing a caul plate, lower upper mold, and upper upper mold (i.e., inner mold) into the cavity of the C-shaped substrate (Figure 2) in order to apply pressure against the substrate towards the outer mold (Figures 3-5). 

	Both Hosokawa and Shima teach applying pressure to a fiber-based substrate to produce a C-shaped composite. A mere rearrangement of the existing structures of the Hosokawa to substitute an inward application of force with an outward application of force, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to rearrange the existing components of Hosokawa’s mold such that the expansion core
and pressure distributor are disposed within the cavity of the substrate such that instead of applying force inwards with respect to the fiber substrate, as taught by Hosokawa, force is applied outwards against the fiber substrate and towards the outer mold, identical to the technique of Shima. Therefore, the pressing body of Hosokawa in view of Shima would have an outer surface shape corresponding to a shape of the pressed surface between the two flange portions and the main body portion

	Regarding claim 17, Hosokawa teaches the mold as applied to claim 2, wherein a cross section of the composite material molded product is a shape having a plate-shaped main body portion and two flange portions bent in the same direction from both edges of the main body portion (Figure 6, item 30 and Col 9, Ln 34-56).

Hosokawa does not teach the pressing body has an outer surface shape corresponding to a shape of the pressed surface between the two flange portions and the main body portion. 

Shima teaches a process of shaping a fiber-reinforced substrate, comprising a step of disposing a C-shaped substrate into an outer mold and disposing a caul plate, lower upper mold, and upper upper mold (i.e., inner mold) into the cavity of the C-shaped substrate (Figure 2) in order to apply pressure against the substrate towards the outer mold (Figures 3-5). 

	Both Hosokawa and Shima teach applying pressure to a fiber-based substrate to produce a C-shaped composite. A mere rearrangement of the existing structures of the Hosokawa to substitute an inward application of force with an outward application of force, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to rearrange the existing components of Hosokawa’s mold such that the expansion core
and pressure distributor are disposed within the cavity of the substrate such that instead of applying force inwards with respect to the fiber substrate, as taught by Hosokawa, force is applied outwards against the fiber substrate and towards the outer mold, identical to the technique of Shima. Therefore, the pressing body of Hosokawa in view of Shima would have an outer surface shape corresponding to a shape of the pressed surface between the two flange portions and the main body portion


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-11 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/988725 (reference application). Although the claims at issue are not patentably distinct from each other because the pending claims of this application recite nearly identical limitations and appear to be claiming the same apparatus. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742